DETAILED ACTION

Applicant’s election without traverse of Species I, claims 1-11 and 17-20 in the reply filed on 06/25/21 is acknowledged. By this election, claims 12-16 are withdrawn and claims 1-11 and 17-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (2016/0126343) in view of Tak et al. (2017/0117140).
Regarding claim 1, Ching (Fig. 4B) discloses an active pattern structure, comprising: a lower active pattern 120 protruding from an upper surface of a substrate 20 in a vertical direction substantially perpendicular to the upper surface of the substrate 20 ([0011]); a buffer structure 122/132 on the lower active pattern 120, wherein at least a portion 132 of the buffer structure comprises silicon germanium oxide ([0014]); and an upper active pattern 124 on the buffer structure 122/132 (see Fig. 4B, [0011]).  

However, Tak (Fig. 1 or 8C) discloses the well-known material of aluminum silicon oxide or silicon germanium oxide used for forming the buffer structure 13/114 ([0093]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to substitute aluminum silicon oxide for silicon germanium oxide in Ching’s device as taught by Tak ([0093]), because the substitution of art recognized equivalent is within the level of ordinary skill in the art for forming the buffer structure.
Regarding claim 6, Ching (Fig. 4B) discloses wherein the upper active pattern 124 has a width increasing from an upper portion of the upper active pattern 124 towards a lower portion of the upper active pattern 124 that is adjacent the buffer structure 122/132.  

Regarding claim 7, Ching (Fig. 10B) discloses wherein a width of an upper surface of the buffer structure 122 is greater than a width of an upper surface of the upper active pattern 124A.  
Regarding claim 8, Ching (Fig. 4B) discloses wherein the lower and upper active patterns (120/124) comprise substantially a same semiconductor material (Silicon [0011]).  


Ching discloses at least a portion 132 of the buffer structure comprises silicon germanium oxide, but does not disclose the portion of the buffer structure comprises aluminum silicon oxide.
However, Tak (Fig. 1 or 8C) discloses the well-known material of aluminum silicon oxide or silicon germanium oxide used for forming the buffer structure 13/114 ([0093]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to substitute aluminum silicon oxide for silicon germanium oxide in Ching’s device as taught by Tak ([0093]), because the substitution of art recognized equivalent is within the level of ordinary skill in the art for forming the buffer structure.In re: Sangmoon LEE et al. Application No.: 16/887,900 Filed: May 29, 2020 Page 5 of 6 
.
  
Claims 2-3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (2016/0126343) in view of Tak et al. (2017/0117140) and further in view of Barnett et al. (4,781,766).
	Regarding claims 2 and 19, Ching and Tak disclose all the claimed limitations except for a first buffer comprising silicon doped with aluminum.
	However, Barnett (Fig. 2) discloses the first buffer 218 comprising silicon doped with aluminum (column 7, lines 15-16) in order to provide the electrical conductivity (column 6, lines 33-35). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Ching and Tak by forming the first buffer comprising silicon doped with aluminum, as taught by Barnett in order to provide the electrical conductivity (Fig. 2, column 6, lines 33-35 and column 7, lines 15-16).

Regarding claim 3, Ching (Fig. 4B) discloses wherein the second buffer 132 protrudes from the lower 120 and upper active patterns 124 in a horizontal direction substantially parallel to the upper surface of the substrate 20.  


Allowable Subject Matter
Claims 4-5, 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 4, 9 and 20. Specifically, the prior art of record fails to disclose further comprising: an isolation pattern on the substrate, wherein the isolation pattern is on a sidewall of the lower active pattern, and wherein an upper surface of the isolation pattern is lower than an upper surface of the buffer structure with respect to the substrate (claims 4 and 20); and wherein the buffer structure is on an edge upper portion of an surface of the lower active pattern, wherein the upper active pattern is on a central portion of the upper surface of the lower active pattern and on a central portion of an upper surface of the buffer structure, and wherein the lower and upper active patterns directly contact each other (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814